Citation Nr: 0327385	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-03 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1971.  

This matter arises from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue on appeal.  

2.  The veteran was diagnosed with diabetes mellitus, type 
II, in April 1994.  

3.  Diabetes mellitus, type II, is presumptively associated 
with exposure to herbicide agents.  

4.  The veteran did not serve within the borders of the 
Republic of Vietnam during the Vietnam War era.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated 
as a result of any incident of the veteran's active service, 
to include exposure to herbicide agents therein.  38 U.S.C.A. 
§§ 1110, 1116, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.12, 3.102, 3.303, 3.309(e) (2003); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he incurred diabetes mellitus, 
type II, as a result of herbicide exposure while serving on 
board a United States Navy destroyer off the coast of the 
Republic of Vietnam during the Vietnam War era.  Accordingly, 
he asserts that service connection for diabetes mellitus, 
type II, is appropriate.  In such cases, the VA has a duty to 
assist the veteran in developing evidence to substantiate 
such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that the VA's redefined 
duty to notify and assist the veteran has been fulfilled with 
respect to the issue addressed here.  The Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to substantiate his claim for entitlement to 
service connection for diabetes mellitus, type II, claimed as 
secondary to exposure to herbicide agents.  The veteran has 
been provided with notice of what evidence the VA would 
obtain, and the evidence he was to provide with respect to 
his claim for service connection.  In that regard, the Board 
concludes that the discussions as contained in the initial 
rating decision, in the subsequent statement of the case, and 
in correspondence to the veteran dated in October 2001, March 
2002, and June 2002 have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claim.  The Board 
finds that such documents are essentially in compliance with 
the VA's revised notice requirements.  By that 
correspondence, the veteran was advised of the evidence 
necessary to substantiate his claim for service connection, 
and what evidence was necessary to show that he incurred type 
II diabetes mellitus as a result of exposure to herbicide 
agents in service.  He was informed of what evidence the VA 
would attempt to obtain, and what evidence he was responsible 
for providing.  In addition, via the above-captioned 
correspondence, the veteran was advised of the relevant 
statutes and regulations as were applicable to his claim, and 
of his rights and duties under the VCAA.  Accordingly, the 
Board finds that the notice requirements as set forth in the 
VCAA have been met or substantially complied with.  See 
generally Quartuccio, supra.  

With respect to assistance with evidentiary development, the 
Board notes that the RO has requested all available clinical 
treatment records as identified by the veteran.  To that end, 
the Board concludes that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable disposition of the issue of entitlement to service 
connection for diabetes mellitus, type II, claimed as 
secondary to exposure to herbicide agents, has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, a statement received from 
the veteran's private physician, and statements made by the 
veteran in support of his claim.  In addition, the Board 
observes that the veteran declined the opportunity to appear 
before either a Hearing Officer or before a Veterans' Law 
Judge in order to present testimony at a personal hearing.  

The Board finds that in light of the nature of the veteran's 
claim, scheduling him to undergo a VA rating examination 
would not serve any purpose towards advancing or 
substantiating his claim.  Accordingly, in light of the 
foregoing, the Board concludes that scheduling the veteran 
for a rating examination at this point would likely result in 
unnecessary delay, and would not add anything of substance to 
the evidentiary record.  The Board is unaware of any 
additional relevant evidence which is available in connection 
with the claim involving entitlement to service connection 
for diabetes mellitus, type II, and concludes that all 
reasonable efforts have been made by the VA to obtain the 
evidence necessary to substantiate the veteran's claim in 
that regard.  Therefore, the Board finds that no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2003).  While the VCAA has eliminated 
the well-grounded claim requirement, however, the claimed 
disability or disease must still be shown to exist by a 
medical diagnosis.  Further, a medical nexus must still be 
established between the claimed disability and an injury or 
disease incurred in service, or otherwise due to a service-
connected disability.  

In addition, under regulations previously in effect, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War era, 
and has (had) a disease listed at 38 C.F.R. § 3.309(e) (2001) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2001).  On 
December 27, 2001, however, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
("Act" or "the Act"), Public Law 107-103, 115 Stat. 976 
(2001).  Pursuant to this new law, codified at 38 U.S.C.A. 
§ 1116(f), as amended by § 201(c) of the Act, all veterans 
who served in Vietnam during the Vietnam War era are now 
presumed to have been exposed to herbicide agents.  The new 
law became effective from December 27, 2001.  It does not, 
however, affect the outcome of this case as will be explained 
below.  

In order for a claim for service connection for a disorder, 
disease, or death, claimed to be the result of herbicide 
exposure to be substantiated, two elements must still be 
satisfied.  First, it must be shown that the veteran served 
in the Republic of Vietnam during the Vietnam War era.  See 
38 U.S.C.A. § 1116 (West Supp. 2002); 38 C.F.R. § 3.307(a)(6) 
(2002).  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(c) 
(2002).  The diseases associated with exposure to certain 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  More recently, diabetes mellitus, type 
II, has been included among those diseases presumptively 
associated with exposure to certain herbicide agents.  The 
Secretary of the VA has, however, specifically determined 
that the presumption for service connection for certain 
diseases is not warranted.  See 67 Fed. Reg. 42,600, 42,605 
(June 24, 2002).  In any event, notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5,98 Stat. 2725, 2727-29 (1984), does 
not preclude establishment of service connection by proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In the present case, the record reflects that the veteran was 
awarded the Vietnam Service Medal and the Vietnam Campaign 
Medal.  He served on board a U.S. Navy destroyer which had 
been engaged in conducting fire support missions off the 
coast of the Republic of Vietnam during the Vietnam War era.  
The veteran has asserted that his ship on occasion came in 
relatively close to shore, but he appears to concede that he 
never went ashore in Vietnam itself during the time that his 
ship was stationed in the South China Sea.  It has therefore 
not been established that he was exposed to Agent Orange or 
other herbicide agents during that period.  

Historically, the veteran's claim for service connection for 
diabetes mellitus, type II, was received in April 2001.  In 
conjunction with his claim for service connection, the 
veteran submitted a statement from his private treating 
physician, dated in April 2001, indicating that the veteran 
had been first diagnosed with diabetes mellitus, type II, in 
April 1994, and that he began taking insulin in April 1995.  
The treating physician offered that the veteran's eating 
habits and other activities were regulated.  No other comment 
or opinion regarding the veteran's diagnosed diabetes 
mellitus was offered.  

The veteran's claim was denied by a September 2001 rating 
decision.  That claim was denied on the basis that while he 
was shown to have had a disease presumptively associated with 
exposure to herbicide agents, the veteran had not shown that 
he had actually served in the Republic of Vietnam during the 
Vietnam War era.  His service on board a Navy destroyer off 
the coast of Vietnam was not determined to have been 
sufficient to show that he had been exposed to herbicide 
agents.  This appeal followed.  

In a statement dated in April 2001, the veteran indicated 
that he had served offshore, but failed to state that he had 
actually been "in-country" during such period.  No other 
evidence was presented, although the veteran stated that he 
was seeking to obtain his ship's deck logs and other 
documents.  Given that he stated previously that he had 
served off the coast of Vietnam, it is unclear as to what 
morning reports and deck logs were intended to show.  

Here, it is unchallenged that the veteran has a disease, 
diabetes mellitus, type II, which is presumptively associated 
with exposure to herbicide agents.  The Board also recognizes 
that the veteran was awarded the Vietnam Service and Campaign 
Medals for his service during the Vietnam War.  Here, 
however, the question of whether service connection can be 
established for the veteran's diagnosed diabetes mellitus 
turns on whether or not he actually served in Vietnam during 
the Vietnam War era.  For the following reasons, the Board 
must conclude that the veteran's service on board a Navy 
destroyer (or destroyers) off the coast of Vietnam is 
insufficient to establish a presumption for service 
connection for his diabetes mellitus, type II.  

The VA General Counsel addressed that question in an opinion 
promulgated in July 1997.  See generally VAOPGCPREC 27-97 
(July 23, 1997).  The General Counsel primarily addressed the 
question as to whether service on a naval vessel in the 
waters off the shore of Vietnam constitutes service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), 
which defines the Vietnam era as the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period.  The General Counsel determined that in order to 
resolve that question, it was necessary to look to 
Congressional intent in amending the definition of the 
Vietnam era in section 101(29), to include the service of 
veterans who actually served within the borders of the 
Republic of Vietnam during the period dating from February 
28, 1961, through August 4, 1964, Congress' focus was on 
ground forces, and there is no suggestion that Congress 
intended to liberalize the "Vietnam era" definition with 
respect to naval personnel serving on deep-water vessels off 
the shores of Vietnam.  Accordingly, the General Counsel 
concluded that service on a deep-water vessel in waters off 
the shores of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of the definition of 
"Vietnam era" in 38 U.S.C. § 101(29) as amended by section 
505 of the VBIA.  VAOPGCPREC 27-97, Paragraph 6.  

With respect to the presumption of exposure to herbicide 
agents, the General Counsel found that section 505(b) of the 
VBIA amended 38 U.S.C. §§ 1116 and 1710 to expand the period 
during which an individual could have served in the Republic 
of Vietnam in order to qualify for benefits under those 
provisions.  Section 1116 provides presumptions of service 
connection for diseases associated with exposure to certain 
herbicide agents for certain veterans who served in the 
Republic of Vietnam during the period dating from January 9, 
1962, through May 7, 1975, and also provides that a veteran 
who served in the Republic of Vietnam during that period 
shall be presumed to have been exposed to an herbicide agent 
containing dioxin.  The amendments to Section 1116 and 1710 
substituted for the general definition of the Vietnam era for 
purposes of those provisions the period beginning on January 
9, 1962, and ending on May 7, 1975.  The legislative history 
of Section 505(b) indicates that Congress intended that the 
applicable period of service reflects the period in which the 
herbicide agents and defoliants were introduced and present 
within Vietnam.  S. Rep. No. 371, 104th Cong. 21, reprinted 
in 1996 U.S.C.C.A.N. at 372.  VA regulations, currently 
codified at 38 C.F.R. § 3.311(a)(6)(iii), on which the 
statutory presumption of exposure to herbicide agents was 
based, provide that "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  (emphasis added).  
VAOPGCPREC 27-97, Paragraph 8.  

The General Counsel went on to state that the references to 
service "in the Republic of Vietnam" in Sections 1116 and 
1710 were included for a specific purpose relating to the use 
of herbicide agents in Vietnam.  In contrast, the general 
definition of the Vietnam era in Section 101(29) was amended, 
as discussed, to acknowledge the period during which United 
States personnel accompanied Vietnamese troops on combat 
missions within Vietnam.  Accordingly, the General Counsel 
held, the references may reasonably be interpreted as having 
different meanings in the context of the particular statutes 
in which they appear.  It found that the regulatory 
definition in 38 C.F.R. § 3.307(a)(6)(iii), which permits 
certain personnel not actually stationed within the borders 
of the Republic of Vietnam to be considered to have served in 
that Republic, requires that an individual actually have been 
present within the boundaries of the Republic to be 
considered to have served there, through inclusion of the 
requirement for duty or visitation in the Republic.  
VAOPGCPREC 27-97, Paragraph 9.  

Ultimately, the General Counsel held that service on a deep-
water naval vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C. § 101(29)(A).  In 
substance, in order for the veteran to be considered to have 
served in the Republic of Vietnam during the Vietnam War era, 
he must have at least visited or have been present in the 
Republic within the physical boundaries of that territory at 
some point while his ship was stationed off the Vietnamese 
coast.  

In the present case, the veteran appears to acknowledge that 
he only served offshore on board his destroyer during the 
Vietnam War, and there has been no assertion that he was ever 
physically present or had visited the Republic at any time 
during his tour of duty in the waters of Southeast Asia.  The 
Board recognizes that the veteran has argued that the RO 
failed to follow up in its efforts to obtain the destroyers' 
deck logs, morning reports, or other records, but there is no 
indication that such records, if obtained, would yield any 
relevant information which could substantiate his claim.  The 
veteran has never suggested that he was physically present on 
shore in Vietnam at any point during his tour of duty, and as 
noted above, the regulatory requirements under 38 C.F.R. 
§ 3.307 have been determined to exclude service on board a 
deep-water naval vessel in waters off the shore of the 
Republic of Vietnam during the Vietnam War for purposes of 
establishing a presumption of exposure to herbicide agents.  

Moreover, the Board further notes that the veteran has not 
been afforded a VA rating examination in conjunction with the 
present claim.  Here, however, it is acknowledged that the 
veteran has been diagnosed with diabetes mellitus, type II, 
and that such disease is listed among those diseases 
presumptively associated with herbicide exposure.  The 
veteran was not shown to have diabetes until April 1994, some 
23 years after his discharge from service.  There is no 
indication here that a medical examination would produce any 
medical evidence to suggest that such disease, occurring 23 
years after service, would have been incurred in or as a 
result of the veteran's active service.  

The Board recognizes that the veteran has offered a number of 
statements and contentions to the effect that his type II 
diabetes mellitus was incurred as a result of exposure to 
herbicide agents in service.  Here, however, the Board 
observes that as a layperson, lacking in medical training and 
expertise, the veteran is not competent to address issues 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The objective 
evidence fails to show that his diagnosed diabetes was 
incurred as a result of service, and also fails to disclose 
that the veteran was exposed to herbicide agents during his 
active service.  Accordingly, based on the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus, type II, claimed as 
secondary to exposure to herbicide agents, and his appeal 
must therefore be denied.  

In reaching the above determination, the Board has considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the veteran's claim, however, the 
doctrine is not for application here.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for diabetes mellitus, type II, claimed as 
secondary to exposure to herbicide agents, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



